Title: General Orders, 29 October 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Tuesday October 29th 1782
                     Parole Newyork.
                     Countersigns Newburgh, New windsor.
                  
                  The troops are allowed to put Chimneys to their tents, and make themselves comfortable in them ’till their hutts can be built.
                  The Quarter Master General will have all the flat boats which now are or can easily be put into repair, secured at some convenient place in Murderers Creek; He is to call upon the Adjutant General for such aid and such guards as are necessary to carry this order into effectual execution: The remaining boats may be sent to Wappings creek and be repaired there.
                  All the Levies and draughts from the Rhode Island regiments are to join that corps near Newburgh immediately—They will bring their tents and baggage with them.
                  During the present defused state of the Quarters of the General officers and heads of departments.  Their daily attendance at Headquarters will be dispensed with.
               